 


114 HR 165 IH: Transparency on Prioritizing Spending Act
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 165 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2015 
Mr. Schweikert introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To provide that the President shall submit to Congress a report detailing the priority of Federal spending if the statutory debt limit is reached, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Transparency on Prioritizing Spending Act. 
2.Priority of spending if the debt ceiling is reachedNot later than 30 days after the date of the enactment of this Act, the President shall submit to Congress a report listing, in descending order of prioritization, which obligations of the United States Government will be paid in the event that the debt of the United States Government, as defined in section 3101 of title 31, United States Code, reaches the statutory limit. 
 
